DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 6/23/2021 has been entered. Claims 1-4, 7-11, and 16 remain pending in the application. Claim 31 is new. Claim 11 has been withdrawn from further consideration as previously detailed in the Non-Final Office Action mailed 3/10/2020.
Applicants amendments to the claims have failed to overcome the objections previously set forth in the Non-final Office Action mailed 4/22/2021. Specifically Applicant did not address the objection to claim 10, line 5.  
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 4/22/2021. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1, line 17 is objected to because of the following informalities:   
Line 17 recites “the longitudinal slits has”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “the longitudinal slits has” with “the longitudinal slits have”. 
Claim 4, line 1-2 is objected to because of the following informalities:   
Line 1-2 recites “wherein said plurality of side openings comprises slits having a width less than a minimal diameter”. Examiner notes claim 1 already defines that the side openings are longitudinal slits. For clarity Examiner suggests replacing “wherein said plurality of side openings comprises slits having a width less than a minimal diameter” with “wherein the longitudinal slits have a width less than a minimal diameter”. 
Claim 7, line 2 is objected to because of the following informalities:   
Line 2 recites “a longitudinal axis of said microcatheter”. Examiner notes claim 1 already introduces a longitudinal axis of said microcatheter. For clarity Examiner suggests replacing “a longitudinal axis of said microcatheter” in claim 7 with “the longitudinal axis of said microcatheter”. 
Claim 10, line 5 is objected to because of the following informalities:   
Line 5 recites “the suspended particles”. The suspended particles are referred to as the particles in all other instances in the claims. Appropriate correction is required. Examiner suggests replacing “the suspended particles” with “the particles” in order to keep the claim terminology consistent. 
Claim 31, line 4 and line 7-8 are objected to because of the following informalities:   
Line 4 recites “the plurality of side openings”. There is insufficient antecedent basis for this limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the plurality of side openings” with “a plurality of side openings”.
Line 7-8 recites “the tubular wall”. There is insufficient antecedent basis for this limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the tubular wall” with “a tubular wall”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a flow restraining mechanism located in proximity to said distal outlet and configured to decrease a horizontal velocity component of the suspended particles along a longitudinal axis of the embolization microcatheter” in claim 9. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 and 7-10, 16, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,
Line 10-14 recites “wherein the plurality of side openings is in the form of longitudinal slits having a longer length and a shorter length, wherein the longer length is parallel to a longitudinal axis extending from a proximal end to a distal end of the embolization microcatheter the suspension fluid for blocking passage therethrough of the particles”. It is unclear what is meant by this limitation. Since the particles are suspended in the suspension fluid it is unclear how they would block passage therethrough of the particles. Examiner believes based on the specification that “wherein the plurality of side openings is in the form of longitudinal slits having a longer length and a shorter length, wherein the 
Examiner notes claims 2-4, 7-10, and 16 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 31,

Line 14 recites “the longitudinal slits”. There is insufficient antecedent basis for this limitation in this claim. It is unclear if the longitudinal slits are the same as the plurality of side openings. Based on the disclosure Examiner construes them to be the same. Appropriate correction is required. Examiner suggests defining that the plurality of side openings are longitudinal slits. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over De Silva (U.S. PG publication 20130338643) further in view of Kinoshita (U.S. patent no 6280434) further in view of Spencer (U.S. Patent no 3888249).
In regard to claim 31,
De Silva discloses an embolization microcatheter (figure 1, item 10; paragraph [0035]) for modifying and delivering a suspension to a subject (Examiner notes “for modifying and delivering a suspension to a subject” is an intended use limitation and due to the structure of De Silva and the presence of side holes 38 the microcatheter is fully capable of modifying and delivering a suspension to a subject), the suspension includes particles suspended in a suspension fluid (Examiner notes the suspension is not positively recited/required and the microcatheter of De Silva is fully capable of 
wherein the plurality of side openings (figure 2, item 38; paragraph [0037]: wherein the side openings are elliptical) is configured to allow passage therethrough of the suspension fluid for blocking passage therethrough of the particles, during delivery of the suspension to the subject (see 112 rejection above for claim interpretation; Examiner notes “configured to allow passage therethrough of the suspension fluid for blocking passage therethrough of the particles, during delivery of the suspension to the subject” is an intended use limitation and due to the size of the side openings they would be fully capable of allowing passage therethrough of the suspension fluid while blocking passage therethrough of the particles, during delivery of the suspension to the subject), 
wherein the plurality of side openings is distributed around or/and along a section of the tubular wall (figure 2, item 30; see position of the plurality of side openings around tubular wall 30).
De Silva is silent as to wherein the plurality of side openings has a smallest cross sectional dimension equal to or less than about 100 microns and wherein a total opened cross section of the plurality of side openings is at least about 0.5 mm2, such that a ratio of a momentum of the suspension flowing proximally to the plurality of side openings and a momentum of the suspension flowing distally to the plurality of side openings is at least 3, and fails to disclose wherein the longitudinal slits are burst slits configured to open only when pressure within the microcatheter reaches a predetermined pressure level.
Kinoshita teaches a catheter (figure 1, item 1) which can be used in a blood vessel (column 3, line 47-50), wherein the plurality of side openings (figure 1, item 4; column 4, line 43-44: wherein the side apertures are ellipses) has a smallest cross sectional dimension equal to or less than about 100 microns (column 4, line 44-47: wherein the minor axis length is 0.06 mm which is less than 100 microns) and wherein a total opened cross section of the plurality of side openings is at least about 0.5 mm2 2 which satisfies the limitation wherein a total opened cross section of the plurality of side openings is at least about 0.5 mm2), such that a ratio of a momentum of the suspension flowing proximally to the plurality of side openings and a momentum of the suspension flowing distally to the plurality of side openings is at least 3 (Examiner notes the suspension flowing proximally to the plurality of side openings and a momentum of the suspension flowing distally to the plurality of side openings is at least 3 is a function limitation. Since Kinoshita teaches the disclosed structure of a total opened cross section of the plurality of side openings is at least about 0.5 mm2, the momentum flow ration of at least 3 could be achieved depending on the velocity and mass of the suspension moved through the catheter). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the size and number of side openings to include the plurality of side openings has a smallest cross sectional dimension equal to or less than about 100 microns and wherein a total opened cross section of the plurality of side openings is at least about 0.5 mm2, such that a ratio of a momentum of the suspension flowing proximally to the plurality of side openings and a momentum of the suspension flowing distally to the plurality of side openings is at least 3, as taught by Kinoshita, for the purpose of uniformly delivering a substance through side apertures (column 2, line 5-10 and 34-41 of Kinoshita). 
De Silva in view of Kinoshita fails to disclose wherein the longitudinal slits are burst slits configured to open only when pressure within the microcatheter reaches a predetermined pressure level.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the side openings of De Silva in view of Kinoshita to include wherein the longitudinal slits are burst slits configured to open only when pressure within the microcatheter reaches a predetermined pressure level, as taught by Spencer, for the purpose of preventing blockage of the catheter (column 1, line 52-60 of Spencer).
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Examiner notes the indication of allowability is on the condition that the claims are amended in such a way as to be in line with the interpretation that has been applied in view of the rejections under 35 U.S.C. 112(b) and any other amendments to the claims may affect their allowability.
The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations an embolization microcatheter as claimed in claim 1 comprising wherein the plurality of side openings is in the form of longitudinal slits having a longer length and a shorter length, wherein the longer length is parallel to a longitudinal axis extending from a proximal end to a distal end of the embolization microcatheter, wherein the embolization microcatheter has a length suitable for performing embolization procedures, and wherein the microcatheter is configured to prevent back flow during continuous delivery of the particles through its distal outlet.
Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. Applicant argues on page 7 in regard to the claim objections that the claims have been amended to fix the deficiencies. However claim 10, line 5 was not addressed and therefore this argument is not found to be persuasive. 
Applicant’s arguments with respect to claim 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /AMBER R STILES/Primary Examiner, Art Unit 3783